Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 1 of 9 PageID #: 2140



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  UNITED STATES OF AMERICA,                               )
                                                          )
                              Plaintiff,                  )
                                                          )
         v.                                               ) No. 18-CR-565-3 CDP/JMB
                                                          )
  CHRISTOPHER NICHOLAS PIPES,                             )
                                                          )
                              Defendant.                  )

               DEFENDANT’S MOTION TO SUPPRESS STATEMENTS

         Comes now Defendant Christopher Pipes, by his attorney, John D. Stobbs II, and
  for his Motion to Suppress Statements states:
                                           I. Facts
         The undersigned expects the Government will introduce into evidence at the
  Hearing on this Motion, copies of the videotaped interviews that took place between
  Defendant and law enforcement. Because the interviews of Defendant were recorded,
  there is no need to give a blow by blow description of what transpired.
         It is important to point out though that there were two interview sessions. Agents
  Mike Betz and Tom Strode conducted the first interview which was halted because
  Defendant feared other co-Defendants in the building could hear him speaking to law
  enforcement. Defendant was transported to another room where the second interview
  was conducted by agents Tom Strode and Andy Frank.
         While preparing this Motion, the undersigned met with Defendant on October 29,
  2019. Defendant reiterated that prior to the interviews commencing and the recording
  device being turned on, he requested an attorney and indicated to law enforcement that he
  did not want to speak with law enforcement whatsoever without an attorney being
  present. As such, this is a basis to suppress statements he made.



                                               1
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 2 of 9 PageID #: 2141



             Throughout both interviews Defendant was wearing only shorts. He was never
  provided a shirt until the interviews concluded. During the first 30 seconds of the first
  interview Defendant tells Betz and Strode “You know, I care about this, but can, you
  know, my hands in my pants and shit like that, but it's cold. Can I at least get a shirt or
  something?” On October 29, 2019 Defendant stated he was “cold as fuck” and was
  unable to “focus” while being questioned which might go to his voluntariness.
                                                                  II. Issues
             The issues for this Honorable Court to decide is the veracity of the statements
  made as well as the voluntariness of the statements.
             The first issue, of course, is Defendant’s claim that he before any recording
  commenced he demanded an attorney. Like Defendant’s claim that he felt “coerced” due
  to being placed in a cold room without a shirt can be dealt with through testimony of the
  interviewing agents.
             Shortly after having his Miranda Rights read1, Officer Betz insinuated that there
  was a recording of Defendant discussing the overdose death of an individual. Defendant
  asked Betz, “I was talking about somebody’s death?” to which Betz responded “[Y]ou
  were talking about a lot of stuff.” Defendant asked “can I hear?” Betz told Defendant
  “You can hear some of it. Do you want to talk about this?” As soon as Defendant told
  Betz “[N]o.            Let me hear it,” Defendant was threatened with life imprisonment as
  witnessed by the following colloquy between Officer Betz and Defendant:
             “Betz: Okay. And you understand that just so you're aware is this is the
             best opportunity you have to make a deal, right? Or to help yourself out and
             not to make a deal, to help yourself out, this is the time. You are facing,
             with your priors, you are facing life in prison, life in federal prison. I'm not
             lying to you. That was the DEA USA only.

             Pipes: Life?



  1
    Prior to each interview commencing, law enforcement read Defendant his Miranda warnings and Defendant signed each warning. During the
  2nd interview Officer Strode can be seen taking notes on the back of the Miranda warning Defendant signed. This piece of evidence was
  destroyed by Officer Strode. The reason given is because the interview was recorded and as such he felt he could destroy his notes even though
  they appear to have been taken on the back of a Miranda form which is to be disclosed pursuant to the Government’s Brady obligations. This is
  not an issue for this Honorable Court, but will be an issue at trial.

                                                                         2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 3 of 9 PageID #: 2142



             Betz: Life in prison, life in federal prison. Yes.”2
             Throughout the second interview, the issue of Defendant receiving life remained a
  constant theme. Almost immediately after having his Miranda rights read to him a
  second time, Defendant blurted out “I'm not trying to get released. I'm trying not to get no
  motherfucking life.” Officer Strode responded,
             “Yeah. Right. Right. I mean, I know you got young kids and that's the last
             thing that you want. You start talking about what was going on. Who were
             you guys getting your dope from? Here's Marissa with the key.”
             Just prior to Defendant making incriminating statements the following colloquy
  took place:
             “Strode: Here, I couldn't tell you exactly. That's really something that
             would be discussed with the attorneys, but from the conversations that
             we've had with the attorneys that are handling this case, basically, for
             instance, with your priors and you're on federal parole right now, with what
             you've been charged with mandatory life, but all that stuff is negotiable
             depending on your cooperation. Does that make sense?

             Frank: Basically the prosecutor decides... We can talk to them if you say,
             help us out, decide to help us out. We can tell them, "Hey, this guy gave us
             information. It helped out with this case, this case, this case. Look, we
             solved a murder, whatever" from five years ago or whatever. Since the
             prosecutor has so much ability to decide what to do, they listen to us, listen
             to what we say. Say, "This guy helped out. Fuck it I'm not going to charge
             him with this one or that one or it could less here or less there." They'll help
             you out. Basically, you're at this level right now. If you help us out, things
             canchange.

             Pipes: Right now I'm looking at life, for real.”
             It is Defendant’s position that the foregoing constitutes a threat by law
  enforcement that if Defendant did not make incriminating statements he would be
  charged with mandatory life. As such, the statements were not made voluntarily and their
  overall veracity should be questioned.


  2
    As this Honorable Court is aware, the law changed subsequent to Officer Betz making this statement. At the time this statement was made,
  Officer Betz was correctly stating the law. Defendant is not alleging that Officer Betz knowingly, intentionally or even accidentally misstated the
  law.

                                                                          3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 4 of 9 PageID #: 2143



                                           III. Law
         It is well established that “[w]hen the government obtains incriminating statements
  through acts, threats, or promises which cause the Defendant’s will to be overborne, it
  violates the Defendant’s Fifth Amendment rights and the statements are inadmissible at
  trial as evidence of guilt.” United States v. Lopez, 437 F.3d 1059, 1063 (10th Cir. 2006),
  quoting United States v. Toles, 297 F.3d 959, 965 (10th Cir. 2002). The Fifth Amendment
  rights involved are due process and the right to remain silent, and are offended where a
  Defendant’s confession is involuntary.       See generally Id.     “The determination of
  voluntariness is based upon the totality of the circumstances.” Id. This test considers
  “both the characteristics of the accused and the details of the interrogation … [including]:
  … (1) the age, intelligence, and education of the Defendant; (2) the length of detention;
  (3) the length and nature of the questioning; (4) whether the Defendant was advised of his
  constitutional rights; and (5) whether the Defendant was subject to physical punishment.”
  Lopez, 437 F.3d at 1063-64, citing Toles, 297 F.3d at 965-966; Schneckloth v.
  Bustamonte, 412 U.S. 218, 226 (1973). It is important to note that under this totality of
  the circumstances test, “[n]o single factor is determinative.” Lopez, 437 F.3d at 1063,
  citing United States v. Lugo, 170 F.3d 966, 1004 (10th Cir. 1999). Moreover, “[t]he
  Government bears the burden of showing, by a preponderance of the evidence, that a
  confession is voluntary.” Lopez, 437 F.3d at 1063, citing Missouri v. Seibert, 542 U.S.
  600, 608 n. 1 (2004).
         "A statement is involuntary when it was extracted by threats, violence, or express
  or implied promises sufficient to overbear the defendant's will and critically impair his
  capacity for self-determination." Simmons v. Bowersox, 235 F. 3d, 1124, 1132 (8th
  Cir.) cert. denied,534 U.S. 924 (2001) Whether a confession is involuntary is judged by
  the totality of the circumstances. See Wilson v. Lawrence County, 260 F.3d 946, 952 (8th
  Cir. 2001). The reviewing Court must look at the "conduct of the officers and the
  characteristics of the accused." See id. The Government bears the burden of persuasion
  and must prove by a preponderance of the evidence that the challenged statements were


                                               4
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 5 of 9 PageID #: 2144



  voluntary. See United States v. Astello, 241 F.3d 965, 966 (8th Cir.), cert. denied, 533
  U.S. 962, 121 S.CT. 2621, 150 L.Ed2d 774 (2001).
         From the outset, it should be noted that Defendant was not subjected to any form
  of physical intimidation.   Moreover, there is nothing about the length of either his
  detention, or the present interrogation, that is particularly troublesome. The defense’s
  position rests primarily on the nature of the interrogation, most notably discussions
  concerning Defendant’s opportunity to benefit from providing an incriminating statement
  and his failure to do so resulting in mandatory life imprisonment. It is well established
  that “[u]nder Supreme Court … precedent, a promise of leniency is relevant to
  determining whether a confession was involuntary and, depending on the totality of the
  circumstances, may render a confession coerced.”        Lopez, 437 F.3d at 1064, citing
  Clanton v. Cooper, 129 F.3d 1147, 1159 (10th Cir. 1997). As explained thoroughly
  above, Law Enforcement made numerous remarks conveying the opportunity for lenient
  treatment.    They directly informed Defendant that he was facing mandatory life
  imprisonment and that he possessed the power to choose between life imprisonment and
  a lesser sentence if he cooperated. The message sent by Law Enforcement to Defendant
  was crystal clear. In the event Defendant provided an acceptable confession, he would be
  treated better.
         United States v. Lopez, 351 F.3d 254 (10th Cir. 2003), which involves facts similar
  to those presented here, is instructive. Defendant Lopez was suspected of the shooting
  death of Dalton Box on an Indian reservation. Lopez, 437 F.3d at 1060-61. Officers
  apprehended Lopez the same day that the murder occurred, and began questioning him
  within an hour of his arrest. Id. Following the reading of Miranda rights, Lopez denied
  any involvement in Box’s killing.       Lopez, 437 F.3d at 1061.       Questioning halted
  temporarily, as the arresting officers interviewed other witnesses. Id. Several hours later,
  a second interview commenced. Id. Again, officers read Lopez his Miranda rights, after
  which he reiterated his innocence. Id. At this point, law enforcement confronted Lopez
  with false evidence. Id. For instance, Lopez was told that he failed a gunshot residue
  test, and that his footprints were found at the murder scene. Id. These assertions were

                                               5
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 6 of 9 PageID #: 2145



  untrue. Id. Also, Lopez was told by officers that six eyewitnesses identified him as the
  shooter, when in reality there were only two. Id. In addition to these misrepresentations,
  Lopez was told that his mother, who provided an alibi, would be made to look a liar when
  testifying. Id. Thereafter, one of the officers wrote the words “mistake” and “murder” on
  two pieces of paper, and then wrote the numbers six and sixty on two different pieces of
  paper. Id. Lopez was asked to make choices concerning his fate, and told “if you
  cooperate, you know, … you could be looking at six years. And if you don’t cooperate
  and give us answers, you could be looking at 60 years.” Id. Finally, Lopez was told
  about a murder case in which cooperating suspects received less time than non-
  cooperating suspects.    Id.   According to the officer, the cooperating suspects were
  “treated leniently” because the murder was a mistake. Id. A little over an hour into
  Lopez’ interrogation, he confessed. Lopez, 437 F.3d at 1061-62. The Government
  thereafter indicted Lopez for murder. Lopez, 437 F.3d at 1062. After he successfully
  moved to suppress his confession, the Government appealed. Id.
         The United States Court of Appeals for the Tenth Circuit affirmed. Lopez, 437
  F.3d 1059. It relied primarily on the interrogating officer’s suggestion that Lopez might
  receive a six year sentence, as opposed to a sixty year sentence, if he admitted to shooting
  Box by mistake. Lopez, 437 F.3d at 1064. The Tenth Circuit noted that an officer can
  permissibly promise to make a defendant’s cooperation known to the prosecution. Lopez,
  437 F.3d at 1064-65. However, offers for favorable treatment that go beyond this type of
  “limited assurance”, as in Lopez’ case, can “critically impair a defendant’s capacity for
  self-determination.” Lopez, 437 F.3d at 1065.
         In addition to the suggestions of leniency that tainted Lopez’s interrogation, the
  Tenth Circuit relied on law enforcement’s misrepresentations and exaggerations
  concerning the evidence it had against Lopez. Id. The court recognized an officer’s
  ability to employ deception relating to the strength of its case against a suspect. Id.,
  citing Clanton v. Cooper, 129 F.3d 1147, 1159 (10th Cir. 1997). It held, however, that the
  “misrepresentation of the evidence against Lopez, together with [the officer’s] promise of
  leniency to Lopez if he confessed to killing Box by mistake, are sufficient circumstances

                                               6
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 7 of 9 PageID #: 2146



  that would overbear Lopez’s will and make his confession involuntary.” Lopez, 437 F.3d
  at 1065.
         Here, like the comments made by Lopez’s interrogating officers, Law
  Enforcement’s remarks about mandatory life imprisonment versus cooperation amounted
  to promises of leniency.      These remarks went far beyond simple assurances that
  cooperative efforts would be relayed to prosecuting attorneys. While Law Enforcement
  was not so explicit as to specify numbers, or to express the exact type of leniency that
  they intended to bestow, they did repeatedly assure Defendant, in various ways, that
  clearly intimated Defendant would be better off confessing. The vague nature of these
  assurances did not make them any less powerful. As the United States Court of Appeal
  for the Ninth Circuit recognized in United States v. Tingle:
         A confession is involuntary whether coerced by physical intimidation or
         psychological pressure. (citation omitted). Law enforcement conduct
         which renders a confession involuntary does not consist only of express
         threats so direct as to bludgeon a defendant into failure of the will. Subtle
         psychological coercion suffices as well, and at times more effectively, to
         overbear ‘a rational intellect and a free will.’ (citation omitted).
         658 F.2d 1332 (9th Cir. 1981).
         Lastly, in judging the totality of the circumstances, the Court is directed by

  precedent to consider Defendant’s age, education, and level of intelligence. At first

  blush, this factor seems to favor the Government. Defendant is a young man who is

  actually more intelligent than what he appears on tape. In a general sense, because of his

  criminal history, Defendant should be less vulnerable to mental coercion and trickery

  than a particularly young or unintelligent suspect.            However, given the unique

  circumstances surrounding the present interrogation, Defendant’s criminal history and

  prospect of life imprisonment actually could render him more susceptible to the promises

  for leniency that were expressed.


                                               7
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 8 of 9 PageID #: 2147



                                      IV. Conclusion

        For the reasons stated, the Defendant, Christopher Pipes, respectfully requests

  suppression of the statement he made to Law Enforcement they were taken in violation of

  his Fifth Amendment rights to due process and to remain silent.

                                                  CHRISTOPHER NICHOLAS PIPES

                                                  STOBBS LAW OFFICES

                                           BY:
                                                  /s/John D. Stobbs II
                                                  John D. Stobbs II, No. 43052
                                                  E.D.Mo. Number 40623
                                                  Attorney for Defendant
                                                  307 Henry St. Suite 211
                                                  Alton, Illinois 62002
                                                  Telephone: (618)462-8484
                                                  FAX: (618)462-8585
                                                  Email: jds2@stobbslaw.com




                                              8
Case: 4:18-cr-00565-CDP-JMB Doc. #: 574 Filed: 10/31/19 Page: 9 of 9 PageID #: 2148



                             CERTIFICATE OF SERVICE

         I hereby certify that on October 31, 2019, a copy of the attached Defendant’s
  Motion to Suppress Statements was filed electronically with the Clerk of the Court to be
  served by operation of the Court’s electronic filing system upon the following:




                                      Ms. Angie Danis
                                  Assistant U.S. Attorney
                                      111 S. 10th Street
                                 St. Louis, Missouri 63102




                                                              STOBBS LAW OFFICES


                                                              /s/ John D. Stobbs II
                                                              Attorney for Defendant
                                                              307 Henry St. Suite 211
                                                              Alton, Illinois 62002


                                             9
